Citation Nr: 1232507	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  09-33 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depressive disorder, and adjustment disorder with mixed anxiety and depressive mood.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 





INTRODUCTION

The Veteran had active naval service from September 1965 to November 1969 and from February 1975 to April 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

This case was previously before the Board in January 2012, at which time the Veteran's claim on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.  


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  

In the January 2012 remand, the Board directed that the Veteran be afforded a VA examination to determine the nature and etiology of any currently present psychiatric disability.  The examiner was asked to determine whether the Veteran met the criteria outlined in the DSM-IV for a diagnosis of PTSD and to determine whether any of the Veteran's currently present psychiatric disabilities were related to his active service.  In forming the opinion, the VA examiner was specifically directed to address the Veteran's VA Medical Center mental health treatment records showing the Veteran to have a diagnosis of PTSD.   

A review of the record shows that the Veteran was afforded a VA examination in February 2012.  A review of the examination report shows that the VA examiner noted that the Veteran's symptoms did not meet the diagnostic criteria outlined in the DSM-IV for a diagnosis of PTSD.  Rather, the VA examiner reported that the Veteran's symptoms reflected diagnoses of major depression and anxiety disorder not otherwise specified (NOS).  The examiner noted that the Veteran did not meet the criteria for a diagnosis of PTSD because he denied being in extreme fear or feeling helpless or horrified while in active service.  The examiner said it was more likely that the Veteran had suffered from a substance abuse mood disorder while in active service.  Additionally, the examiner reported that she could not link the Veteran's current diagnoses of major depression and anxiety disorder NOS without resorting to speculation.  The VA examiner failed to comment on the Veteran's various mental health treatment records showing him to have a diagnosis of PTSD as directed by the Board.

As the VA examiner failed to address the Veteran's diagnosis of PTSD by his VA Medical Center outpatient treatment providers, the Board finds that the February 2012 VA examination report and opinion are inadequate for adjudication purposes.    

For these reasons, the Board has concluded that the development conducted does not adequately comply with the directives of the January 2012 remand.  The United States Court of Appeals for Veterans Claims (Court) has held that RO compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, the Veteran should be afforded a new VA examination to determine the nature and etiology of any currently present psychiatric disability.  

For the record, it is noted that in a July 2012 statement, the Veteran took exception to the accuracy of the February 2012 VA examination and opinion report, claiming that he never told her that he used drugs while in active service.  The Veteran argued that as a result, the examiner's determination that he had a substance abuse mood disorder during active service was entirely wrong.
Additionally, current treatment records should be obtained before a decision is rendered in this case.  

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran, specifically including mental health treatment records.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts, in order to allow them the opportunity to obtain and submit those records for VA review.

2. The Board notes that in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims files, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims file and provide medical opinions in conjunction with the development requested herein.

3. Then, the Veteran should be afforded a VA examination by a psychiatrist or psychologist with sufficient expertise, different from the February 2012 VA examiner, to determine the nature and etiology of any currently present acquired psychiatric disability, to specifically include PTSD.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on an examination of the Veteran and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran has PTSD that is etiologically related to his active service.  The examiner should specifically address the Veteran's diagnosis of PTSD provided by his VA Medical Center outpatient treatment providers in the opinion report.  

If the Veteran does meet the criteria for a diagnosis of PTSD, the examiner should specify the stressor(s) supporting the diagnosis and provide a detailed description of the stressor(s).  If the Veteran does not meet the criteria for a diagnosis of PTSD, the examiner should specify which of the criteria are not met and why.  

With respect to any other acquired psychiatric disability diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the disability is etiologically related to the Veteran's active service.

The supporting rationale for all opinions expressed must be provided. 

4. The RO or the AMC should confirm that the examination report and any opinions provided comport with this remand and undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the Veteran's claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
      
This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


